DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 5, 6, and 7 have been amended to depend upon claim 1.

Allowable Subject Matter
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
see pages 5-6 of “Remarks” filed 10/14/2021).
Regarding independent claim 1, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A sealing body for sealing a gap between a telecommunication cable and a surface of a port entry device, the sealing body comprising:
a passageway for receiving a section of the telecommunication cable, comprising a first axial portion and an adjacent, coaxial second axial portion,
wherein the length direction of the passageway defines axial directions, with radial directions being directions orthogonal to the axial directions,
a base forming the first axial portion of the passageway, and
a segmented tubular wall, comprising a plurality of circumferentially arranged segments such that the segmented tubular wall is elastically deformable, radially compressible and circumferentially expandable, forming the second axial portion of the passageway, wherein the second axial portion is adjacent to, coaxial, and formed with the first axial portion such that the sealing body is rotationally symmetric with respect to a central axis of the passageway
wherein the plurality of circumferentially arranged segments are separated by a plurality of gaps, extending between an inner surface of the segmented wall and an outer surface of the segmented wall, and wherein the plurality of gaps form an open path between the outer surface and the inner surface before the sealing body is radially compressed.
Claims 2, 3, and 5-16 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883